Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 10-15 are pending. Claims 6-9 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/05/2022 has been entered. 

Claim Objections
As per claim 1, ll. 14-15 recite one or more resource allocation rules and ll. 19 recites filtering the allocation rules. Applicant is urged to explain how the invention would operate if for example there is one resource allocation rule and that rule is “filtered” out. In that case, then there would be zero resulting/remaining rules. In other words, the filter parameter may specify a particular resource type, but if the rules do not contain that particular resource type then result would be null or an empty set. In that case, how could the application request be implemented on a non-existent resource type? As per claim 1, ll. 27-28 recite “indicating the one or more virtual machines are not intended to be on a same server”. In the event that there is only one virtual machine then how can there exist an anti-affinity parameter indicating that a virtual machine is not intended to be on a same server if there are no other virtual machines? The examiner interprets that there exists a plurality of virtual machines.

As per claims 2-5 and 10-15, they are objected to using the same rationale as for claim 1.

As per claim 5, “claim I” should be “claim 1” in ll. 1.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because some of the limitations recited can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There are also limitations in the claim recited that are considered extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitations only receives data which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. See below for the examiner’s analysis of claim 1:

Claim 1. A system comprising: 
	one or more virtual machines (generically recited additional computer elements); and 
	a controller comprising one or more processors and a non-transitory computer-readable storage medium or memory comprising executable instructions executed by the one or more processors from the non-transitory computer readable storage medium or memory causing the processor to perform operations comprising (generically recited additional computer elements): 
	identifying an application request of an application type (mental process); 
	receiving first input data, stored in a database (extra solution activity), defining a pool of physical resources, associated with one or more servers, available to satisfy the application request (non-functional descriptive language further defining the first input data); 
	selecting second input data (mental process), stored in the database (extra solution activity), defining one or more resource allocation rules for allocating physical resources to virtual resources based on the application type (non-functional descriptive language further defining the second input data); 
	receiving third input data (extra solution activity) that defines the application request (non-functional descriptive language further defining the third input data); and 
	on the basis of the first, second and third input data, allocating select physical resources from the pool (mental process e.g. set aside or mark) and implementing the application request by filtering the allocation rules based on a filter parameter associated with the allocation rules for a specific type of physical resource needed to execute the application (mental process e.g. select one or more rules), wherein the filter parameter comprises a specific server type (non-functional descriptive language further defining the filter parameter); 
	searching the pool and identifying the select physical resources from the available physical resources and applying the allocation rules with the specific type of physical resource against the pool (mental process e.g. in the case of a singular resource the searching would simply entail identifying the single resource with no searching required or otherwise merely maintaining a list of resources representing the pool and finding one or more resources on the list); 
	modifying the select physical resources when the application request comprises an anti-affinity parameter indicating the one or more virtual machines are not intended to be on a same server (mental process e.g. mentally group the select physical resources based on an anti-affinity parameter or simply indicate which virtual machines are not indented to be on a same server); 
	reserving the select physical resources based on the anti-affinity parameter and the server type (mental process e.g. set aside or mark), and wherein when the specific server type is not available performing an additional search to identify other types of available servers (mental process e.g. the same as the initial searching); and 
	implementing the application request by providing the virtual resources to execute the application request on the select physical resources (mental process i.e. note that the virtual resources are provided “to execute” the application request and the application request is never actually executed, wherein the providing step could be equivalent to setting aside or marking resources to be used for execution at some indefinite point in the future).

As per claims 2-5 and 10, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-5 and 10 recite the same abstract idea of claim 1. Claims 2-5 and 10 recite non-functional descriptive language (e.g. defining the application request, resource allocation rules, first input data, virtual resources, application type). Therefore, the aforementioned claims 2-5 and 10 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 11-12, they have similar limitations as claim 1 and are therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 10 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claims 4-5 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar et al. (US 2013/0073724) (hereinafter Parashar as previously cited), Shen et al. (US 2015/0341223) (hereinafter Shen as previously cited), Ji et al. (US 2011/0231696) (hereinafter Ji), and Simitsis et al. (US 2014/0068056) (hereinafter Simitsis).

As per claim 1, the combination of references above teaches a system comprising: 
	one or more virtual machines (Parashar [0025] and [0037]-[0038] clouds with virtual machines); and
	a controller (Parashar fig. 12, block 1220) comprising one or more processors (Parashar fig. 12, block 1205) and a non-transitory computer-readable storage medium or memory (Parashar fig. 12, block 1210, 1215, 1225) comprising executable instructions executed by the one or more processors from the non-transitory computer-readable storage medium or memory (Parashar [0072]) causing the processor to perform operations comprising: 
	identifying an application request of an application type (Parashar [0024] user specifies resources should be selected to match an application type and [0028] application class);
	receiving first input data, stored in a database (Parashar [0043] and [0045] maintain a list of available cloud nodes), defining a pool of available physical resources, associated with one or more servers (Parashar [0047] and [0068] cloud nodes could be for example a web server), available to satisfy the application request (Parashar [0044] monitor and gather cloud node availability and resource status identifying nodes that are available and ready to run new workflow stages e.g. application request, whereby the cloud can contain a plurality of nodes running on physical machines in Parashar [0037] e.g. pool of physical resources);
	selecting second input data, stored in the database (Parashar [0027] and [0029] user objectives are stored in a XFlow model containing XML tags that identify one or more rules), defining one or more resource allocation rules for allocating physical resources to virtual resources based on the application type (Parashar [0024] a user objective/constraint could be to match a computation-intensive workflow with a resource capable of processing computation-intensive workflows and a data-intensive workflow with a resource capable of processing data-intensive workflows and [0037]-[0038] and [0059] virtual space running on physical resources hosts application tasks);
	receiving third input data that defines the application request (Parashar [0022]-[0023] user objectives, user-defined restrictions or limitations pertaining to processing a workflow); and 
	on the basis of the first, second and third input data, allocating physical resources from the pool (Parashar [0022]-[0026] select and provision resources based on matching the application type, workflow type rules, and other user specifications) and implementing the application request by filtering the allocation rules based on a filter parameter associated with the allocation rules for a specific type of physical resource needed to execute the application (Parashar [0024] select certain type of resources that match the application type i.e. filter the resources to find matching resources for the application type), wherein the filter parameter comprises a specific server type (Parashar [0024]-[0025] resources capable of handling computation-intensive vs. data-intensive application workflows and different types of resource classes); 
	searching the pool and identifying the select physical resources from the available physical resources and applying the allocation rules with the specific type of physical resource against the pool (Parashar [0045] dynamically match resources from the available resources needed by the changing workflow requirements which would require searching and finding the matching resources);
	modifying the select physical resources when the application request comprises an anti-affinity parameter indicating the one or more virtual machines are not intended to be on a same server (Shen [0047] anti-affinity policies specify that virtual machines cannot be placed on the same host i.e. server and possible ineligible clusters of hosts are filtered out based on the anti-affinity policies i.e. modifying the select physical resources. Therefore, only the remaining eligible clusters of hosts from the filtering are provided that satisfy the specific needs i.e. anti-affinity policies of the virtual machines); 
	reserving the select physical resources based on the anti-affinity parameter and the server type (Ji [0007]; [0047] and [0049]-[0050] reserve resources according to an anti-affinity rule between a VM and a VM spare, and resource type i.e. a resource can be one whereby the VM and the VM spare can co-located or it can be one whereby the VM and the VM spare cannot be co-located), and wherein when the specific server type is not available performing an additional search to identify other types of available servers (Simitsis fig. 3, blocks 300-316 receive resource reservation and determine if any resources are available to satisfy the requested reservation, and if not then determine if there are alternative resources available that would be acceptable); and 
	implementing the application request by providing the virtual resources to execute the application on the select physical resources (Parashar [0037]-[0038] dynamically and elastically scale resources needed by the changing workflow demands).

Shen and Parashar are both concerned with cloud computing architectures. Parashar teaches matching resource types with application types while Shen teaches affinity or anti-affinity policies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parashar in view of Shen because it would provide for a client placement recommendations based on common client placement parameters, such as virtualized resource requirements (e.g., compute, storage and network resources) and policy requirements of the clients, as well as additional information regarding physical network topology, virtual network topology, user-provided client communication relationships and/or runtime-collected client communication relationships. The additional information would allow a client placement engine to make client placement recommendations that can shorten communication paths between the clients, increase performance of the clients and reduce cost with respect to resource usage.

Ji and Parashar are both concerned with resource management in a computing environment. Parashar teaches matching resource types with application types while Ji teaches resource reservations considering anti-affinity rules of VMs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parashar and Shen in view of Ji because it would provide users a higher degree of failover certainty for particular VMs in a given cluster. Should a given VM fail, resources are guaranteed to be available in the cluster to restart that VM via a VM spare which may be used as a failover mechanism to ensure that enough resources are reserved on a cluster to restart a particular VM in the event that VM should fail (or the host executing that VM fails).

Simitsis and Parashar are both concerned with cloud computing environments. Parashar teaches matching resource types with application types while Simitsis teaches finding a matching resource reservation for a resource request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parashar, Shen, and Ji in view of Simitsis because it would provide for a rapid flexible-resource search that may be used to determine assignments of resources in a computer cluster in such a way that power consumption is minimized. A flexible resource would mean that the search may assign cores from more than one machine to a given reservation. For instance, if a certain reservation specifies ten cores, the search may assign cores from a first machine having six cores available and from a second machine having four cores available.

As per claim 3, Parashar further teaches wherein the one or more resource allocation rules define one or more rules for allocating physical resources to virtual resources ([0037]-[0038] business and/or application needs dictate changing resource requirements and provisioning).

As per claim 4, Parashar further teaches wherein the first input data defining a pool of available physical resources defines one or more of: one or more server cores, one or more server memories, one or more server disks, one or more network names, one or more subnetwork names, and one or more Internet Protocol (IP) addresses ([0029] cloud name; [0043] and [0062] addresses of nodes; [0072] disks and memories).

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claims 2, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar, Shen, Ji, Simitsis, and Perez et al. (US 2017/0324612) (hereinafter Perez as previously cited).

As per claim 2, Perez teaches wherein the application request comprises a virtual network function instance identifier ([0026] and [0042]).

Perez and Parashar are both concerned with computer resource allocation. Parashar teaches allocating physical resources to virtual resources while Perez teaches virtual network function instances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parashar, Shen, Ji, and Simitsis in view of Perez because it would provide for a way to improve reservation of physical compute resources thus allowing for the guaranteed exclusivity for defined resources such as network bandwidth via definition data which may be defined based on different models that provide the flexibility to describe all components with a network functions virtualization, including virtual and physical components.

As per claim 5, the combination of references above teaches wherein the virtual resources comprise a virtual machine comprising one or more of: virtual cores (Perez [0047]), virtual memory (Shen [0025]), virtual disks (Shen [0047]), and virtual ports (Perez [0019]).

Perez and Parashar are both concerned with computer resource allocation. Parashar teaches allocating physical resources to virtual resources while Perez teaches virtual network function instances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parashar, Shen, Ji, and Simitsis in view of Perez because it would provide for a way to improve reservation of physical compute resources thus allowing for the guaranteed exclusivity for defined resources such as network bandwidth via definition data which may be defined based on different models that provide the flexibility to describe all components with a network functions virtualization, including virtual and physical components.

As per claim 14, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar, Shen, Ji, Simitsis, and Rattner et al. (US 8,918,490) (hereinafter Rattner as previously cited).

As per claim 10, Rattner teaches wherein the application type comprises a disaster recovery (col. 6, ll. 66 to col. 7, ll. 17 address how failovers are handled).

Rattner and Parashar are both concerned with computer resource allocation. Parashar teaches allocating physical resources to virtual resources while Rattner teaches virtual network function instances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parashar, Shen, Ji, and Simitsis in view of Rattner because it would provide for a federated cloud that may shrink or scale down / reduce the system running cost, or conserve its capacity for other uses when bursted resources become idle. Doing so may increase the number of opportunities to provision more appropriate resources for given jobs based on user objectives, and different resource classes may be mixed to achieve user constraints.

As per claim 13, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

Response to Arguments
All of Applicant's arguments have been considered. Some are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. The others discussed below are not persuasive.

In the Remarks on pg. 8, Applicant asserts that the allocation of physical resources to accommodate a virtual resource, and the filtering and selection process is not a mental process. The examiner respectfully disagrees. The allocation of physical to virtual resources could be considered merely setting aside or marking resources via a ledger or table. One column of the ledger could list the physical resources and another column could list the virtual resources whereby each row would be an indication of a particular physical resource allocated to a particular virtual resource. The filtering and selection process could also be a mental process whereby a person could utilize the ledger to pick/select i.e. filter and select certain rows to indicate a physical/virtual resource combination for a resource reservation. Applicant’s argument is hereby respectfully traversed and the rejection is maintained.

On pg. 9 of the Remarks, Applicant alleges that a person could not select and assign necessary virtual machines according to specific filtering criteria based on available resources as the person could not know the resource assignment and the available resources of each physical network component. The examiner respectfully disagrees. For example, a person could view a graphical user interface (GUI) that displays data such as virtual machines, available resources, resource assignments, physical network components, and select an assignment of the necessary virtual machines via manipulation of said GUI. In another example, the aforementioned person could receive a physical printout containing all of the aforementioned data and select and assign the necessary virtual machines via pen and paper (e.g. maintaining a database, table, spreadsheet etc.). Therefore, the examiner has successfully explained and demonstrated how the aforementioned claim elements can be performed by a human. Applicant's arguments are rebutted and the rejection is maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 

Gargya et al. (US 2005/0081208) disclose matching resources to job requirements.

Burns et al. (US 2015/0254248) disclose best matching network resources for a type of application data.

Alexander et al. (US 2012/0136725) disclose searching for a matching an appropriate resource type to a user’s application requirements.

Agarwal et al. (US 2009/0199285) disclose matching a specific resource to a type of application.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 15, 2022